            Case 2:20-cr-00306-KJD-DJA Document 16 Filed 12/10/20 Page 1 of 1




 1

 2                           UNITED STATES DISTRICT COURT
 3
                                  DISTRICT OF NEVADA

 4   UNITED STATES OF AMERICA,                           Case No. 2:20-cr-00306-KJD-DJA ----
 5                  Plaintiff,                           Order Unsealing Case
 6          v.

 7   JESUS ADAIR ALMANZA-FERREIRA,
       aka “Jesus Almanza,”
 8     aka “Jesus Alamanza-Ferreira,”
       aka “Jesus Alamanza,”
 9
                           Defendant.
10

11          Upon consideration and review of the Government’s motion:

12          IT IS HEREBY ORDERED that the above-captioned matter, United States of America

13   v. Jesus Adair Almanza-Ferreira, is unsealed.

14                      10th day of December, 2020.
            DATED this ______

15                                                       By the Court:

16
                                                         ____________________________
17                                                       Honorable Kent J. Dawson
                                                         United States District Judge
18

19

20

21

22

23

24


                                                     3
